DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1-20 are pending
Claims 1, 7 and 16 were amended
Claims 1-20 are rejected under 35 USC § 112
Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 7-16-2016

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-01-2019, 2/26/2020, and 8/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Independent Claims 1, 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The amended limitation specific to the underlined addition to claims 1, 7  and 16: “sending consumption resource information of the service order to the server, to enable the server to end the service order according to the consumption resource information and payment account information associated with the second user without requiring the second user to perform operations using a third-party payment tool”; contains new subject matter which was not properly described in the specification as filed. Nowhere in the specification is there mention regarding requiring the second user not to perform operations using a third-party payment tool. Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 

Dependent claims 2-6, 8-15 and 17-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their respective dependence on claims 1, 7 and 16 as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
1-20, the claims recite an abstract idea of improved efficiency in processing order information.
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method for processing order information. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “determining identification information of a second user when processing a service request of the second user“; “perform credit authority verification on the second user“; “generating a service order … after … successful verification …“; and “end the service order according to the consumption resource information and payment account information associated with the second user without requiring the second user to perform operations using a third-party payment tool“; belongs to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites improved efficiency in processing order information. Alternatively the claims belong to the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities as it recites improved efficiency in processing order information. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “data processing system”; and “server, to enable the server“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 1 recites: “sending the identification information of the second user”; “submitting the service order … receiving a … message“; and “sending consumption resource information of the service order” that amount to additional insignificant extra solution activities to the judicial exception specific to sending and receiving data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: “data processing system”; and “server, to enable the server“; amounting to 
In addition claim 1 recites: “sending the identification information of the second user”; “submitting the service order … receiving a … message“; and “sending consumption resource information of the service order” that amount to additional insignificant extra solution activities to the judicial exception specific to sending and receiving data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data” or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Independent Claim 7 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 7 recites a system for processing order information. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “performing credit authority verification on the second user“; “if the verification is passed, … generate a service order“; and “end the service order according to the consumption resource information and payment account information associated with the second user without requiring the second user to perform operations using a third-party payment tool“; belongs to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites improved efficiency in processing order information. Alternatively the claims belong to the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities as it recites improved efficiency in processing order information. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 7 recites: “computer readable media storing executable instructions that, when executed by a server”; and “a first user data processing system“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
 claim 7 recites: “receiving identification information of a second user”; “returning a message indicating that the verification is passed“; and “receiving consumption resource information of the service order” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and sending data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 7 recites: “computer readable media storing executable instructions that, when executed by a server”; and “a first user data processing system“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 7 recites: “receiving identification information of a second user”; “returning a message indicating that the verification is passed“; and “receiving consumption resource information of the service order” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and sending data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data” or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Independent Claim 16 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 16 recites an apparatus for processing order information. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “performing credit authority verification on the second user“; “if the verification is passed, … generate a service order“; and “ending the service order according to the consumption resource information and payment account information associated with the second user without requiring the second user to perform operations using a third-party payment tool“; belongs to the grouping of mental processes under concepts performed in the human mind (including Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 16 recites: “a server comprising one or more processors and memory”; “a first information receiving unit stored in the memory and executed by the one or more processors“; “a first order ending unit stored in the memory and executed by the one or more processors to … submitted by the first user data processing system“; and “a first user data processing system“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 16 recites: “receive identification information of a second user”; “returning a message indicating that the verification is passed“; and “receive consumption resource information of the service order” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and sending data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 16 recites: “a server comprising one or more processors and memory”; “a first information receiving unit stored in the memory and executed by the one or more processors“; “a first order ending unit stored in the memory and executed by the one or more processors to … submitted by the first user data processing system“; and “a first user data processing system“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 16 recites: “receive identification information of a second user”; “returning a message indicating that the verification is passed“; and “receive consumption resource information of the service order” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and sending data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-6, dependent on claim 1, claims 8-15 dependent on claim 7 and claims 17-20 dependent on claim 16 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 7 and 16 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, claim 8 dependent on claim 7 and claim 17 dependent on claim 16 merely adds to the abstract idea of claims 1, 7 and 16 respectively.  By reciting “determining the identification information of the second user comprises collecting identity document information of the second user… determine information of a payment account opened by the second user …. based on the identity document information of and to perform the credit authority verification on the second user based on the information of the payment account”; it adds to the abstract idea of improved efficiency in processing order information by performing the credit authority verification on the second user based on the identity document without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1, claim 8 dependent on claim 7 and claim 17 dependent on claim 16  amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “to the server … to the server to allow the server to … in a payment platform that is associated with the server”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).



Claim 3 dependent on claim 2, and claim 9 dependent on claim 8 merely adds to the abstract idea of claims 1 and 7 respectively.  By reciting “determining the identification information of the second user comprises obtaining information of a payment account opened by the second user … performs the credit authority verification on the second user based on the information of the payment account”; it adds to the abstract idea of improved efficiency in processing order information by performing the credit authority verification on the second user based on the information of the payment account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2, and claim 9 dependent on claim 8 amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “in a payment platform associated with the server… to the server .. to the server, so that the server”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 2, and claim 9 dependent on claim 8 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 3 and 9 recite “sending the identification information of the second user … comprises sending the information of the payment account”.  These claims amounts to no more than sending data related to the identification of the second user, which is a form of insignificant extra-solution activity 

Claim 4 dependent on claim 3, merely adds to the abstract idea of claim 1.  By reciting “wherein obtaining the information of the payment account opened by the second user … comprises scanning a first graphic code information provided by the second user to obtain information of a payment account is opened by the second user”; it adds to the abstract idea of improved efficiency in processing order information by scanning a first graphic code information provided by the second user to obtain information of a payment account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 3, amounts to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “in the payment platform associated with the server … in the payment platform associated with the server, … a payment platform client installed in a terminal device of the second user, and an association relationship existing between the payment platform client and the server”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 4 dependent on claim 3, merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 4 recites “the first graphic code information being provided by”.  This claim amounts to no more than receiving data related to the graphic code of the payment account, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.



Claim 5 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “to the server .. sent to the server, so that the server”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1, merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 5 recites “when sending the identification information of the second user to the server.. and sending the estimated consumption resource information … when the identification information of the second user is”. This claim amounts to no more than sending data related to estimated consumption resource information, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 6 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “the service order includes a hotel service order”; it adds to the abstract idea of improved efficiency in processing order information whereby the service order includes a hotel service order without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 10 dependent on claim 7, merely adds to the abstract idea of claim 7.  By reciting “wherein the information sent by the first user data processing system further comprises estimated consumption resource information, and performing the credit authority verification on the second user comprises: determining credit limit information of the second user; and determining whether the credit limit information is higher than the estimated consumption resource information, and determining whether the verification is passed based on a determination result”; it adds to the abstract idea of improved efficiency in processing order information by determining whether the credit limit information is higher than the estimated consumption resource information, and determining whether the verification is passed based on a determination result without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 7, and claim 18 dependent on claim 16 merely adds to the abstract idea of claims 7 and 16 respectively.  By reciting “determining collection account information associated with the first user; and binding the determined collection account information of the first user, the payment account information of the second user, and the service order together to generate a payment order, wherein ending the service order according to the consumption resource information and the payment account information associated with the second user comprises: determining a payment order associated with the service order; generating a settlement order based on the consumption resource information and information recorded in the payment order; and allocating the consumption resource information from a payment account of the second user to a collection account of the first user according to the settlement order”; it adds to the abstract idea of improved efficiency in processing order information by binding the determined collection account information of the first user, the payment account information of the second user, and the service order together to generate a payment order without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing 

Claim 11 dependent on claim 7, and claim 18 dependent on claim 16, merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 11 and 18 recite “receiving information of the service order sent by the first user data processing system”. This claim amounts to no more than receiving and sending data related to the service order, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 12 dependent on claim 11, merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 12 recites “providing a notification message regarding a transfer of the resource information to a client of the second user”. This claim amounts to no more than presenting data related the transfer of the resource information to a client of the second user, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 13 dependent on claim 7, and claim 20 dependent on claim 16 merely adds to the abstract idea of claims 7 and 16 respectively.  By reciting “prior to performing the credit authority verification on the second user, the acts further comprise: determining whether the second user belongs to a contracted user; and prompting the second user to sign a contract if not yet signed”; it adds to the abstract idea of improved efficiency in processing order information whereby prior to performing the credit authority verification on the second user, the acts further comprise: determining whether the second user belongs to a contracted user; and prompting the second user to sign a 

Claim 14 dependent on claim 13, merely adds to the abstract idea of claim 7.  By reciting “the received identification information of the second user includes contact information of the second user, and prompting the second user to sign the contract comprises: providing information of a link for jumping to a contract signing page to the second user using the contact information; and completing a contract signing operation by receiving the user operation information sent by the client of the second user”; it adds to the abstract idea of improved efficiency in processing order information whereby the received identification information of the second user includes contact information of the second user, whereby the second user is prompted to sign the contract without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 13, merely adds to the abstract idea of claim 7.  By reciting “wherein prompting the second user to sign the contract comprises providing prompt information indicating that the second user has not signed the contract …and performing an option of operation of contract signing, so that operation information of the first user is received through the option of operation after the second user agrees to sign the contract, and a contract signing operation is completed”; it adds to the abstract idea of improved efficiency in processing order information by providing prompt information indicating that the second user has not signed the contract, and performing an option of operation of contract signing, so that operation information of the first user is received through the option of operation after the second user agrees to sign the contract, and a contract signing operation is completed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 13, amounts to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the 

Claim 19 dependent on claim 16, merely adds to the abstract idea of claim 16.  By reciting “determine the payment order associated with the service order; generate a settlement order based on the actual consumption resource information and information recorded in the payment order; and allocate the corresponding actual consumption resource information from a payment account of the second user to a collection account of the first user according to the settlement order”; it adds to the abstract idea of improved efficiency in processing order information by determining the payment order associated with the service order; generating a settlement order based on the actual consumption resource information and information recorded in the payment order; and allocating the corresponding actual consumption resource information from a payment account of the second user to a collection account of the first user according to the settlement order without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 16, amounts to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “wherein the first order ending unit comprises a payment order determination subunit configured… a settlement order generation subunit configured… a resource transfer subunit configured”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-12 and 16-19 are rejected under 35 U.S.C. §103(a) as being unpatentable by Katz et.al. (US 2010/0057503) hereinafter “Katz” in view of Chung et.al. (US 2001 /0034623) hereinafter “Chung”.

Regarding claims 1, 7 and 16 Katz discloses: 
method implemented by a first user data processing system (Reservation system 28, [0063]), the method comprising: 
determining identification information ("the customer is prompted to provide required identification information into the reservation system. The system will then perform appropriate verification of the information.", [0016] and "The reservation system 28, whether phone, Internet or other network based system, first prompts an existing system customer 26 to enter identification information or prompts a new customer 26 to register as a new user on the reservation system 28. In the latter scenario, the reservation system 28 will request a series of input from customer 26, which may include personal identification information (e.g., name, address, phone number, e-mail address, etc.), the selection of a unique personal identification code or name (e.g., username), and a password or other personal identification information, such as a call back number, a voice recognition print or other biometric information, caller identification information, etc.", [0063]) of a second user (Customer 26, [0063]) when processing a service request of the second user; 
sending the identification information of the second user to a server, to enable the server to perform credit authority verification on the second user ("Once an account is selected, the system checks to determine that account has a sufficient available credit limit.", [0065] and Fig. 2)
generating a service order and submitting the service order to the server after receiving a successful verification message ("The service provider completes the transaction by 
Computer readable media storing executable instructions ("The term "computer-readable medium" as used herein refers to any tangible storage and/or transmission medium that participate in providing instructions to a processor for execution.", [0044])

However Katz is silent regarding the following claim that is taught by Chung:
sending consumption resource information of the service order to the server, to enable the server to end the service order according to the consumption resource information and payment account information associated with the second user without requiring the second user to perform operations using a third-party payment tool ("A user desiring to check out, i.e. complete a transaction, either at the time selected at registration or check in or at an earlier time, inserts his access card 300 into the slot 110 of the ARM user interface 100 or slot 210 of card issuing device 200, and/or inserts his credit card into slot 110, as directed. The user then clicks on a "Check Out"button or a "Cancel Other Scheduled Stay" button or a "Check out and cancel any other scheduled stay" button, as is provided and as best reflects the user's desire. Where the welcome screen such as that of FIG. 5A is also utilized for initiating check out and/or canceling the remainder of a registration, a separate check out screen may be eliminated. User interface 100 then displays the check-out screen containing such information as the customer's name, room number, number of days already stayed, number of days scheduled to stay and the number canceled, room charges, other charges such as for itemized telephone, restaurant, other food, laundry and the like, applicable taxes, if any, and the total amount of the charges. ARM 10 then processes billing and/or payment via system 700'', [0074]). The Examiner notes that the ARM user interface is one that may be interpreted as belonging to the first user or in this case to the hotel (“Registration system 10 comprises an ARM user interface 100 for use by a guest”, [0023] and “ARM 10 may usually be directly and easily interfaced with available property management systems 600”, [0083]) and hence ARM as described by Chung does not necessarily represent a third-party tool. 

It would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the reservation system that is integrated with a credit authorization system as disclosed by Katz with check out process as taught by Chung, where the Automatic registration 

Regarding claims 2, 8 and 17 Katz and Chung teach the invention as claimed and detailed with respect to claims 1, 7 and 16 respectively. Katz also discloses: 
wherein determining the identification information of the second user comprises collecting identity document information of the second user ("Collect information and add to reservation, Step 0924, Fig. 9), and sending the identification information of the second user to the server comprises sending the identity document information of the second user to the server to allow the server to determine information of a payment account opened by the second user in a payment platform that is associated with the server based on the identity document information of and to perform the credit authority verification ("Once at a service provider location 54, the customer identifies herself (using traditional or nontraditional forms of identification) as a customer with a reservation 56, requesting provision of reserved and/or additional services 58.", [0079] and "some form of personal identification (such as a driver's license)", [0008]) on the second user based on the information of the payment account.

Regarding claims 3 and 9 Katz and Chung teach the invention as claimed and detailed with respect to claims 1 & 2, and 7 respectively. Katz also discloses: 
wherein determining the identification information of the second user comprises obtaining information of a payment account opened by the second user in a payment platform associated with the server, and sending the identification information of the second user to the server comprises sending the information of the payment account to the server, so that the server performs the credit authority verification on the second user based on the information of the payment account. ("If new credit is approved, the customer is notified of the credit limit for the new account and a credit authorization and other information is sent to the reservation system, as generally described above. The system may also provide the customer with new account information and/or devices, such as an account number or credit card, which could be used to pay for 

Regarding claims 11 and 18 Katz and Chung teach the invention as claimed and detailed with respect to claims 7, and 16 respectively. Katz also discloses: 
determining collection account information associated with the first user when receiving information of the service order sent by the first user data processing system ("A method of payment could concern credit issued on any account known to the system and for a dollar amount which could be ascertained in any number of fashions. When a customer arrives at a service provider, the system, typically through a POS or similar device, will alert the service provider that the customer has a payment on file", [0011]) and binding the determined collection account information of the first user, the payment account information of the second user, and the service order together to generate a payment order, wherein ending the service order according to the consumption resource information and the payment account information associated with the second user comprises: determining a payment order associated with the service order; generating a settlement order based on the consumption resource information and information recorded in the payment order; and allocating the consumption resource information from a payment account of the second user to a collection account of the first user according to the settlement order. ("For both scenarios one and two, the point of sale then sends the information to the database/reservation system (102/100) indicating the goods and/or services provided, the total to be paid, and requesting payment from the payment on file. The service provider typically then advises that the transaction is complete and optionally provides the POS, or vendor, with an authorization code. Then, the database and/or reservation system processes the POS request, debiting the customer account and crediting the vendor account, and sending notice of the same to the POS and one or more other designated systems", [0094] and Fig. 2)

Regarding claim 12 Katz and Chung teach the invention as claimed and detailed with respect to claims 7 and 11. Katz also discloses: 
comprising providing a notification message regarding a transfer of the resource information to a client of the second user. ("Once the transaction is approved, the customer can be provided with confirmation of the reservation via confirmation, such as 

Regarding claim 19 Katz and Chung teach the invention as claimed and detailed with respect to claim 16. Katz also discloses: 
wherein the first order ending unit comprises a payment order determination subunit configured to determine the payment order associated with the service order; a settlement order generation subunit configured to generate a settlement order based on the actual consumption resource information and information recorded in the payment order; and a resource transfer subunit configured to allocate the corresponding actual consumption resource information from a payment account of the second user to a collection account of the first user according to the settlement order. ("How much credit shall be preauthorized and how that figure is arrived at is a dynamic that will be left to and is well within the skill of those working in this art. Suffice it to say, however, that the amount of credit which will be preauthorized through the system will be dictated by customer preferences, member service provider preferences, reservation information or some combination thereof, in addition to other metrics or input data that may be used to determine the amount of credit to be preauthorized", [0021])

Regarding claim 4: Katz and Chung teach the invention as claimed and detailed with respect to claims 1, 2, and 3. Katz is silent regarding the following claim that is taught by Chung: 
wherein obtaining the information of the payment account opened by the second user in the payment platform associated with the server comprises scanning a first graphic code information provided by the second user to obtain information of a payment account is opened by the second user in the payment platform associated with the server, the first graphic code information being provided by a payment platform client installed in a terminal device of the second user, and an association relationship existing between the payment platform client and the server ("The user swipes his credit card or inserts it into slot 110, and then enters his password, PIN, personal identification number, security code or other identifier, if such is required, via data entry device 130.",0068])

Regarding claim 5: Katz and Chung teach the invention as claimed and detailed with respect to claim 1. 
wherein: when sending the identification information of the second user to the server, the method further comprises determining estimated consumption resource information and sending the estimated consumption resource information to the server when the identification information of the second user is sent to the server, so that the server performs the credit authority verification on the second user based on the estimated consumption resource information ("Step 1040 may optionally enter a default entry, such as a one-day stay in a single-bed room, if the user does not make any response within a given time, e.g., 30 seconds. When the user confirms the information entered, the system 10 effects 1050 the billing to a credit card or payment from a debit card or cash account, or otherwise effects arrangements for billing and payment, such as via billing payment system 700'', [0042])

Regarding claim 6: Katz and Chung teach the invention as claimed and detailed with respect to claim 1. Katz is silent regarding the following claim that is taught by Chung:
wherein the first user data processing system comprises a hotel data processing system, and the service order includes a hotel service order. ("the property management system, a reservation system", [0065] and "For convenience, and without limiting the businesses, properties, locations, goods and/or services, with which the invention may be employed, the invention will principally be described in terms of a hotel and a guest at the hotel, in connection with an access card 300 for allowing entry to a room locked by means of an electronic or electromechanical door lock, for example, entry to an assigned guest room or suite as well as entry into the hotel through exterior entrances during times when such entrances are locked to prevent entry by unauthorized persons. Card 300 may also be utilized to allow access to various hotel facilities and services such as restaurants, coffee shops, game rooms, athletic/exercise facilities and equipment therein, gift shops and other stores, conference rooms, business centers and equipment therein, and the like. ARM 10 may also gather credit and billing information and verify and/or authenticate the guest's credit and billing information, and may optionally process the credit and/or billing transaction or the making of payment.", [0022])

Regarding claim 10: Katz and Chung teach the invention as claimed and detailed with respect to claim 7. Katz is silent regarding the following claim that is taught by Chung:
wherein the information sent by the first user data processing system further comprises estimated consumption resource information, and performing the credit authority verification ("Obtaining credit/debit verification and/or authorization", [0059]) on the second user comprises: determining credit limit information of the second user and 

It would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the reservation system that is integrated with a credit authorization system as disclosed by Katz with check out process as taught by Chung, where the Automatic registration machine process billing and/or payment through billing and payment system 700 to complete the check out, with the motivation to provide a system that is capable of automating reservation, credit verification and end the service based on consumption resource information such as number of days scheduled stay, number canceled, room charges, phone charges, food charges, laundry charges with an intent to improve efficiency and prevent a second user from waiting too long to complete the reservation and completing the service consumption process, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katz and Chung as applied to claims 1-12 and 16-19 above; and further in view of Eklund et.al. (US 2017/0270556) hereinafter “Eklund”

Regarding claims 13 and 20: Katz and Chung teach the invention as claimed as detailed above with respect to claims 7 and 16 respectively.  However Katz and Chung are silent the following claim that is taught by Eklund:
wherein prior to performing the credit authority verification on the second user, the acts further comprise: determining whether the second user belongs to a contracted user ("The registration process may involve redirecting the user to a profile page (805) wherein a user is requested to enter his/her profile information (e.g., name, address, email, username, password, etc.). Then, the email address of the user is verified (803), upon validation of the email address the visiting user becomes a member", "one or more hotel may register into the hotel booking program by signing up a contract 

Regarding claim 14: Katz and Chung teach the invention as claimed as detailed above with respect to claims 7 & 13. However Katz and Chung are silent the following claim that is taught by Eklund:
wherein the received identification information of the second user includes contact information of the second user, and prompting the second user to sign the contract comprises: providing information of a link for jumping to a contract signing page to the second user using the contact information ("In one example embodiment, one or more hotels may click the "contact us" tab in the website to ask for hotel membership. The backend components of the website for hotels can include: (a) a contracting section, (b) a section on reservation history, (c) a section on hotel point transaction history, (d) a section on accounting and (e) an ability to confirm reservations section.", [0039] and completing a contract signing operation by receiving the user operation information sent by the client of the second user ("one or more hotel may register into the hotel booking program by signing up a contract whereupon their information is integrated into the hotel booking system", [0147])

Regarding claim 15: Katz and Chung teach the invention as claimed as detailed above with respect to claims 7 & 13.  However Katz and Chung are silent the following claim that is taught by Eklund:
wherein prompting the second user to sign the contract comprises providing prompt information indicating that the second user has not signed the contract to the first user data processing system, and performing an option of operation of contract signing, so that operation information of the first user is received through the option of operation after the second user agrees to sign the contract, and a contract signing operation is completed ("FIG. 12A represents a registration page for one or more users. A user may create an account (1201) by entering his/her profile information (1203) to access the services of the booking application. The registration page is simple and user friendly.", [0151])

It would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the reservation system that is integrated with a credit authorization system as disclosed by Katz and check out process as taught by Chung, with that of Eklund's system for .

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 1, 7 and 16, as posted in the above analysis with additions underlined.    
  
In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 1: Applicant argues that claims 1-20 stand rejected under 35 U.S.C § 101 as being directed to a non-statutory subject matter. 

The Examiner disagrees that the claims were rejected as being directed to a non-statutory subject matter. As stated in the step 1 analysis of the  35 U.S.C § 101 rejection the Examiner states that the claims fall under a statutory category since claims 1, 7 and 16 recite a method, system and apparatus for processing order information. Nevertheless the Examiner does not agree with Applicant that because the claims fall within a statutory category then it renders the  35 U.S.C § 101 rejection moot, since the claims need to be analyzed under Step 2A Prong One, Step 2A Prong Two and Step 2B to determine whether they are rejected or not under 35 U.S.C § 101.
Step 2A Prong One: The Applicant argues that independent claims 1, 7 and 16 do not recite an abstract idea corresponding to a certain method of organizing human activity since the claims do not belong to any of the groupings of organizing human activity. 

The Examiner disagrees. The above cited independent claims belong to the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities as it recites improved efficiency in processing order Accordingly this claims recite an abstract idea.
Step 2A Prong Two: The Applicant argues that the above cited independent claims recite a combination of elements that integrate the alleged judicial exception into a practical application since it involves improvements of order processing by avoiding operations like collecting a deposit, checking at the time of leaving the hotel, returning a deposit, etc., thereby solving the problem in the technical field of order processing, that is, "an improvement to other technology or technical field". The Applicant therefore argues that these detailed technical features define the above cited independent claims in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment such that the claim is more than a drafting effort designed to monopolize the alleged judicial exception and hence concludes that  the combination of elements of the independent claims integrate the alleged exception into a practical application.  

The Examiner disagrees. As analyzed in step 2A Prong Two of the 35 U.S.C § 101 rejection there are no additional elements in the claims that impose a meaningful limit on the abstract idea. The additional elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). In addition the additional insignificant extra solution activities to the judicial exception are specific to sending and receiving data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The Applicant argues that the claims include additional elements that are sufficient to amount to significantly more than the alleged judicial exception since prior art fails to teach the features of the amended independent claims and as a result the claims provide an inventive concept.

The Examiner disagrees. Whether there is or not prior art to teach the features of the claims has no relevance as to whether the claims provide an inventive concept. Furthermore as analyzed under step 2B of the 35 U.S.C § 101 rejection the additional Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
Applicant argues that amended claims 1, 7 and 16 that encompasses the added underlined limitation: 
”sending consumption resource information of the service order to the server, to enable the server to end the service order according to the consumption resource information and payment account information associated with the second user without requiring the second user to perform operations using a third-party payment tool”
is not taught by Katz, Chung or Eklund. Specifically, Chung teaches that the user needs to insert his access card into the slot of the ARM user interface or slot of card issuing device, and/or inserts his credit card into slot when checking out. However, the above cited amended claim recites that the server is enabled to end the service order without the requiring the second user to perform operations using a third- party payment tool. Thus, Chung or Katz in combination with Chung and Eklund fail to teach or fairly suggest the above cited amended claims. Applicant thus argues that claims 1-20 should not be rejected under 35 U.S.C § 103.

The Examiner disagrees. The Examiner notes that the ARM user interface is one that may be interpreted as belonging to the first user or in this case to the hotel (“Registration system 10 comprises an ARM user interface 100 for use by a guest”, [0023] and “ARM 10 may usually be directly and easily interfaced with available property management systems 600”, [0083]) and hence ARM as described by Chung does not necessarily represent a third-party tool. Therefore the Examiner maintains the rejection under 35 U.S.C § 103. 

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-20 as being directed to a judicial exception without significantly more, and thereby 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. . (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697